Citation Nr: 9923321	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran had verified active duty service from December 
1993 to February 1995 with prior active service in the United 
States Navy of 15 years, 7 months and 12 days.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision of the RO.  

The Board notes that the veteran also initially appealed the 
ratings that had been assigned to her service-connected 
otitis media with hearing loss and right knee disability; 
however, by statement dated in July 1997, the veteran 
specifically withdrew these appeals.  



FINDINGS OF FACT

The veteran's claim of service connection for a left knee 
disability is plausible and capable of substantiation.  






CONCLUSION OF LAW

A well-grounded claim of service connection for a left knee 
disability has been presented.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran contends that she suffers from a left knee 
condition which she incurred in service.  The veteran 
testified at a hearing before the undersigned Member of the 
Board sitting at the RO in February 1999 that she initially 
began to experience problems with her left knee while in the 
Navy serving as a mechanic.  She noted that she would run 
into objects, drop machinery and fall, causing her to injure 
her left knee.  She specifically recalled an incident 
occurring shortly before she was discharged where she 
incurred a laceration to the left knee which required three 
to four stitches.  She testified that when she was discharged 
from the Navy she was experiencing a great deal of pain in 
her left knee, and continued to do so at the time of the 
hearing.  She also reported complaints of locking and giving 
way and feelings of shooting pain up and down her left leg 
and in and around the region of the left knee.  She further 
stated that shortly after her discharge from service, she 
sought treatment for her left knee condition from an 
orthopedic surgeon, Edward Littlejohn, M.D.  She also noted 
that she had recently received treatment for her left knee at 
the VA Outpatient Clinic in Jacksonville, Florida.  Copies of 
records associated with this treatment are not associated 
with the claims folder.  

A review of the veteran's service medical records indicates 
that she sought medical treatment for left knee pain, trauma 
and a laceration during service.  

The veteran was initially afforded a VA examination which 
included her left knee in January 1996.  At that time, she 
reported that she had initially experienced pain in her left 
knee while in boot camp, and that it had subsequently become 
swollen and required a cast.  She noted that her left knee 
remained painful throughout her military career and continued 
to exhibit symptomatology which worsened with prolonged 
standing or walking.  The final impression included that of 
"retropatellar" pain syndrome with possible chondromalacia 
of the patella, left more than right, symptomatic on the 
left, with the possibility of "malplaced" patellae as 
presented by the patient (the examining physician indicated 
that he was not aware of such an entity).  

A second VA examination involving the left knee was 
undertaken in November 1997.  At that time, the veteran 
reported gradual onset of left knee pain approximately 10 
years ago.  Her present complaints included pain with 
climbing stairs and an occasional feeling that something "is 
caught beneath my kneecap."  X-ray studies of the veteran's 
left knee failed to reveal any orthopedic abnormality of 
significance - the joint spaces were well maintained and 
there was no evidence of previous injury, recent or old, or 
arthritic changes.  As a result, the final diagnosis was that 
of pain, left knee, no objective findings.  

There is evidence suggesting, however,  that the veteran 
does, in fact, suffer from a left leg disability due to 
service.  It is pertinent to note in this regard, that in a 
statement dated in June 1997, Dr. Littlejohn indicated that 
he had been the veteran's treating orthopedic surgeon since 
1995 and had performed arthroscopic surgery on her right knee 
in 1996 for changes due to significant degenerative 
chondromalacia and cartilage damage.  He further stated that 
the veteran also suffered from a similar chondromalacia to 
the left knee which had pre-existed his treatment and 
continued to the present.  

The Board finds that the veteran's claim of service 
connection for a left knee condition is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist her in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support her claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  It also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of any left knee disability.  All pertinent 
treatment records also should be obtained for review.  


ORDER

As a well-grounded claim of service connection for left knee 
disability has been submitted, the appeal to this extent is 
allowed, subject to the discussion hereinbelow.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist her in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded a VA examination to 
determine the nature and likely etiology of any left knee 
disability.  In addition, all pertinent treatment records 
should be obtained for review

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify any names, addresses and 
approximate dates of treatment from all 
VA and non-VA health care providers who 
have treated or examined her for a left 
knee condition since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran (which have not been 
previously requested) in response to this 
request, including those from the VA 
Outpatient Treatment Clinic in 
Jacksonville, Florida, and associate them 
with the claims folder.  The veteran also 
should be asked to submit any other 
medical evidence which tends to support 
her assertions that she has current 
disability related to a left knee 
condition due to disease or injury which 
was incurred in or aggravated by service.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed left knee condition.  The 
veteran's claims folder, along with a 
complete copy of this remand must be made 
available to and reviewed by the 
examiner.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current left knee disability due to 
disease or injury which was incurred in 
or aggravated by active service.  The 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted, the veteran and her 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

